UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7688


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANCHEZ SHELLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-01225-JFA-3)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ranchez Shelley, Appellant Pro Se. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ranchez Shelley seeks to appeal the district court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction       of    sentence    and    motion    for    reconsideration.           We

confine our review to the issue raised in the informal brief.

4th   Cir.     R.    34(b).      Because    Shelley    does    not    challenge     the

district       court’s    disposition       of   the     § 3582    motion,    he    has

forfeited appellate review of that order.                     With regard to the

motion     for       reconsideration,      the    district     court    lacked      the

authority to consider Shelley’s motion.                     See United States v.

Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010).                   We therefore affirm

the court’s order.            We dispense with oral argument because the

facts    and     legal   contentions       are   adequately       presented    in   the

materials      before     the    court     and   argument     would    not    aid   the

decisional process.



                                                                              AFFIRMED




                                            2